DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2017/0138546 A1).
Regarding claim 1, Wang teaches a collimator (100, figure 5; paragraph 0020) for focusing light by means of a plurality of optical surfaces, which are designed as light entry surfaces (110, 112, figure 5); and light exit surfaces (120, figure 5) and reflection surfaces (114, figure 5), each forming optical interfaces with a change in the optical density,
Characterized by:
A plurality of concave micro lenses (122, 124, figure 5; paragraph 0043), which are formed on at least one of the optical surfaces (120, figure 5).
Regarding claim 2, Wang teaches the collimator is formed as a TIR collimator (paragraph 0020) with
A converging lens possessing a rearward facing light entry surface (110, figure 5) and a forward facing light exit surface (120, figure 5); and
A reflector part (114, figure 5) possessing a light entry surface (112, figure 5), a TIR reflector surface (114, figure 5) and a light exit surface (120, figure 5), wherein the reflector part surrounds the central converging lens in such a way that the TIR collimator possesses a rearward facing cavity (115, figure 5), which is delimited by the light entry surface of the converging lens and the light entry surface of the reflector part (see 110 and 112 surrounding 115, figure 5).
Regarding claim 3, Wang teaches that the concave micro lenses are formed on the light exit surface of the converging lens (120, 124, 122, figure 5).
Regarding claim 7 and 12, Wang teaches that the micro lenses are aspherical in form (paragraph 0039).
Regarding claim 9 and 14, Wang teaches that the collimator is characterized by a uniform or non-uniform distribution of the concave micro lenses on the optical surface of the collimator (the distribution being claimed in the alternative as uniform OR nonuniform covers all the possible distributions of the microlenses, therefore, the microlenses of Wang must satisfy one of the alternatives).
Regarding claim 10, Wang teaches that the distribution of microlenses has a variable optical design in particular the micro lenses are aspherical (paragraph 0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 11, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0138546 A1).
Regarding claim 6, 11 and 15, Wang teaches that the concave micro lenses have a polygonal boundary (see 122, figure 4).
Wang therefore teaches the claimed invention except for specifying that the average diameter D of the microlenses is between 0.4 mm to 3mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to  make the average diameter of the microlenses between 0.4 to 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the light source of Wang to make the microlens diameter between 0.4 and 3 mm in order to improve light homogenization.
Regarding claim 8 and 13, Wang teaches the claimed invention except for specifying that the microlenses have a depth between .05mm to 1 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the depth of the microlenses between .05mm to 1mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention as made to modify the light source of Wang to make the depth of the microlenses between 0.05 mm to 1mm in order to improve light homogenization.
Regarding claim 16, Wang teaches that the micro lenses are aspherical in form (paragraph 0039).
Regarding claim 17, Wang teaches the claimed invention except for specifying that the microlenses have a depth between .05mm to 1 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the depth of the microlenses between .05mm to 1mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention as made to modify the light source of Wang to make the depth of the microlenses between 0.05 mm to 1mm in order to improve light homogenization.
Regarding claim 18, Wang teaches that the collimator is characterized by a uniform or non-uniform distribution of the concave micro lenses on the optical surface of the collimator (the distribution being claimed in the alternative as uniform OR nonuniform covers all the possible distributions of the microlenses, therefore, the microlenses of Wang must satisfy one of the alternatives).
Regarding claim 19, Wang teaches that the distribution of microlenses has a variable optical design in particular the micro lenses are aspherical (paragraph 0039).
Allowable Subject Matter
Claim 4-5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art does not teach that the convex micro lenses are formed on at least one optical surface without concave microlenses.  Claims 5 and 20 contain allowable subject matter at least inasmuch as they depend from claim 4.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        11/29/2022